Case 1:20-cv-02606-CMA-KLM Document 49 Filed 11/02/20 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                        MAGISTRATE JUDGE KRISTEN L. MIX

  Courtroom Deputy: Laura Galera         FTR - Reporter Deck - Courtroom A-401
  Date: November 2, 2020                 Alfred A. Arraj United States Courthouse




  Civil Action No. 20-cv-02606-CMA-KLM

  Parties:                                      Counsel:

  MIRACLE MORINGA DIRECT INC.,                  David Tamaroff

         Plaintiff,

  v.

  EYEFIVE, INC.,                                Michael Mulvania

         Defendant.


                                COURTROOM MINUTES


  TELEPHONIC RULE 16(b) SCHEDULING CONFERENCE
  Court in session: 11:03 a.m.
  Court calls case. Appearances of counsel.

  ORDERED: Parties to file a supplement to Section 4 of the Scheduling Order no later
           than November 16, 2020.

  ORDERED: Plaintiff to file a supplement to Section 5 of the Scheduling Order
           identifying each category of damages and estimating the amount in each
           category no later than November 16, 2020.

  ORDERED: A stipulated proposed 502(d) order shall be filed no later than November
           16, 2020.

  ORDERED: A joint Status Report regarding settlement efforts shall be filed no later
           than fourteen days after the close of discovery.

  The following will confirm the actions taken and dates set at the scheduling
Case 1:20-cv-02606-CMA-KLM Document 49 Filed 11/02/20 USDC Colorado Page 2 of 3




  conference held this date:
  Deadline for Joinder of Parties/Amendment of Pleadings: December 17, 2020.
  Discovery Cut-off: August 27, 2021.
  Dispositive Motions Deadline: September 24, 2021.
  Parties shall designate affirmative experts on or before July 15, 2021.
  Each side shall be limited to two (2) retained expert witnesses, absent further leave of
  Court.

  Each side shall be limited to ten (10) depositions, absent further leave of Court.
  Each side shall be limited to twenty-five (25) interrogatories, twenty-five (25) requests
  for production, and twenty-five (25) requests for admissions, absent further leave of
  Court.

  Counsel shall call the Court by joint conference call for hearings regarding
  unresolved discovery disputes prior to filing any discovery motions.

  No STATUS CONFERENCE is set at this time. If the Court determines one is
  necessary, one will be set by Minute Order. The parties may request a status
  conference by contacting Chambers (303) 335-2770, preferably as a joint conference
  call, and request that one be set.

  FINAL PRETRIAL CONFERENCE is set for January 21, 2022 at 10:00 a.m. before
  Magistrate Judge Kristen L. Mix. Final Pretrial Order is due no later than seven (7)
  days before the Final Pretrial Conference. (See the court’s website
  www.cod.uscourts.gov for Instructions for Preparation and Submission). In
  accordance with FED.R.Civ.P. 16(d), the conference shall be attended by at least one
  of the attorneys who will conduct the trial for each of the parties and by any
  unrepresented parties.

  Counsel and the parties must notify chambers (303-335-2770) at least 3 business
  days in advance of any hearing requiring presentation of documentary evidence, so
  that the courtroom can be equipped with the appropriate electronic technology.

  TRIAL: A Trial Preparation Conference and Trial will be set at a future date before
  the Honorable Christine M. Arguello.
  The parties anticipate a five to seven day trial to a jury.

  Court discusses Magistrate Judge Mix’s “Requirements of Practice” with counsel.

  !      Scheduling Order is signed and entered with interlineations on November 2,
         2020.


                                              2
Case 1:20-cv-02606-CMA-KLM Document 49 Filed 11/02/20 USDC Colorado Page 3 of 3




  HEARING CONCLUDED.
  Court in recess: 11:14 a.m.
  Total Time: 00:11


  To order transcripts of hearings, please contact either AB Litigation Services at (303)
  629-8534 or Patterson Transcription Company at (303) 755-4536.




                                              3
